Case 1:20-cv-24094-CMA Document 65 Entered on FLSD Docket 06/11/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-24094-CIV-ALTONAGA/Torres

  MSP RECOVERY CLAIMS,
  SERIES 44 LLC,

         Plaintiff,
  v.

  GREAT AMERICAN INSURANCE
  COMPANY, et al.,

        Defendants.
  ________________________________/

                                                 ORDER

         THIS CAUSE came before the Court on Defendants, Great American Insurance Company

  and Mid-Continent Casualty Company’s Consolidated Motion to Dismiss for Lack of Personal

  Jurisdiction [ECF No. 61], filed on March 19, 2021. Plaintiff, MSP Recovery Claims, Series 44

  LLC, filed a Response in Opposition [ECF No. 63] to the Motion, to which Defendants filed a

  Reply [ECF No. 64]. The Court has carefully considered the Second Amended Class Action

  Complaint for Damages (the “SAC”) [ECF No. 60], the parties’ written submissions, the record,

  and applicable law. For the following reasons, the Motion is granted.

                                         I.      BACKGROUND

         This putative class action relates to injuries sustained by Medicare beneficiaries in car

  accidents or other accidents. (See generally SAC). Plaintiff alleges Defendants, who are no-fault

  auto insurers, were obligated to pay for the Medicare beneficiaries’ accident-related medical

  expenses but did not. (See id. ¶ 2). Rather, Medicare Advantage Organizations (“MAOs”) and

  first tier and downstream actors (collectively, the “MA Plans”) paid for the beneficiaries’ accident-

  related medical expenses. (See id. ¶¶ 1, 3).
Case 1:20-cv-24094-CMA Document 65 Entered on FLSD Docket 06/11/2021 Page 2 of 10

                                                      CASE NO. 20-24094-CIV-ALTONAGA/Torres


         Plaintiff also alleges Defendants have failed to reimburse Plaintiff for accident-related

  medical expenses upon entering into settlements with Medicare beneficiaries. (See id. ¶ 1).

  Plaintiff states the MA Plans assigned their rights to assert claims against Defendants to Plaintiff.

  (See id. ¶¶ 3, 9, 14–16). Ultimately, Plaintiff seeks reimbursement and damages from Defendants

  for their failure to reimburse Plaintiff’s assignors’ conditional payments for the beneficiaries’

  accident-related medical expenses. (See id. ¶¶ 3, 9–10).

         Defendants, Great American and Mid-Continent are incorporated in Ohio and have their

  principal places of business in Ohio and Oklahoma, respectively. (See id. ¶¶ 12–13; Mot. 61).

  Plaintiff alleges both Defendants are registered with Florida’s Division of Corporations to transact

  business in the State of Florida and are licensed to underwrite insurance policies in Florida. (See

  SAC ¶¶ 24–25). Between 2017 and 2019, Defendants each underwrote, earned, and paid millions

  of dollars in direct premiums and losses in Florida. (See id.). Plaintiff alleges the Court therefore

  has personal jurisdiction over Defendants because they issued insurance policies to persons in

  Florida and conduct business in Florida. (See id. ¶¶ 22–23).

         Plaintiff further alleges “[a] substantial number of the claims thus far identified by Plaintiff

  arise from Defendants’ conduct within [Florida].” (Id. ¶ 22 (alterations added)). By way of

  demonstration, Plaintiff identifies two “exemplar” claims.

         With respect to the R.I. exemplar claim, Plaintiff contends Defendant Mid-Continent

  underwrote the Florida liability insurance policy for which it is a primary payer. (See id.). The

  R.I. policy was issued in Florida to cover a Florida business; the insured premises are located in

  Florida; and the accident giving rise to R.I.’s claims occurred in Florida. (See id.; see also id. ¶¶



  1
   The Court uses the pagination generated by the electronic CM/ECF database, which appears in the headers
  of all court filings.


                                                     2
Case 1:20-cv-24094-CMA Document 65 Entered on FLSD Docket 06/11/2021 Page 3 of 10

                                                     CASE NO. 20-24094-CIV-ALTONAGA/Torres


  63–70). With respect to the L.L. exemplar claim, Defendant Great American underwrote the

  Florida no-fault policy for which it is a primary payer. The L.L. policy covered a Florida enrollee;

  the policy was issued in Florida; and the accident giving rise to L.L.’s claims occurred in Florida.

  (See id. ¶¶ 22, 87–94).

            Plaintiff also asserts the treatments for which Defendants failed to reimburse Plaintiff’s

  assignors were “rendered by Florida-based providers to Medicare beneficiaries located and/or

  residing in the State of Florida.” (Id. ¶ 22). Finally, Plaintiff alleges Defendants “failed to

  reimburse Plaintiff’s assignors in the State of Florida.” (Id.).

            Defendants move to dismiss the Second Amended Complaint for lack of personal

  jurisdiction. (See generally Mot.; Reply).

                                         II. LEGAL STANDARD

            Under Federal Rule of Civil Procedure 12(b)(2), a defendant may move to dismiss a claim

  against it by asserting the defense of lack of personal jurisdiction. Because “[f]ederal courts

  ordinarily follow state law in determining the bounds of their jurisdiction over persons[,]” Daimler

  AG v. Bauman, 571 U.S. 117, 125 (2014) (alterations added; citing Fed. R. Civ. P. 4(k)(1)(A)), a

  federal court sitting in Florida may properly exercise personal jurisdiction only if the requirements

  of (1) Florida’s long-arm statute and (2) the Due Process Clause of the Fourteenth Amendment to

  the United States Constitution are both satisfied, see Posner v. Essex Ins. Co., Ltd., 178 F.3d 1209,

  1214 (11th Cir. 1999) (citing Sculptchair, Inc. v. Century Arts Ltd., 94 F.3d 623, 626 (11th Cir.

  1996)).

            “There are two types of personal jurisdiction: specific and general.” Madara v. Hall, 916

  F.2d 1510, 1516 n.7 (11th Cir. 1990). “General personal jurisdiction is based on a defendant’s

  substantial activity in [a state] without regard to where the cause of action arose[,]” whereas



                                                    3
Case 1:20-cv-24094-CMA Document 65 Entered on FLSD Docket 06/11/2021 Page 4 of 10

                                                      CASE NO. 20-24094-CIV-ALTONAGA/Torres


  “specific personal jurisdiction authorizes jurisdiction over causes of action arising from or related

  to the defendant’s actions within [a state.]” Louis Vuitton Malletier, S.A. v. Mosseri, 736 F.3d

  1339, 1352 (11th Cir. 2013) (alterations added; citations omitted).

         “A plaintiff seeking the exercise of personal jurisdiction over a nonresident defendant bears

  the initial burden of alleging in the complaint sufficient facts to make out a prima facie case of

  jurisdiction.” United Techs. Corp. v. Mazer, 556 F.3d 1260, 1274 (11th Cir. 2009) (citations

  omitted). A plaintiff must allege sufficient facts to establish personal jurisdiction over “each

  defendant separately.” Stubbs v. Wyndham Nassau Resort & Crystal Palace Casino, 447 F.3d

  1357, 1360 (11th Cir. 2006). “The district court must accept the facts alleged in the complaint as

  true, to the extent they are uncontroverted by the defendant’s affidavits.” Peruyero v. Airbus

  S.A.S., 83 F. Supp. 3d 1283, 1286 (S.D. Fla. 2014) (citing Consol. Dev. Corp. v. Sherritt, Inc., 216

  F.3d 1286, 1291 (11th Cir. 2000)).        However, “vague and conclusory allegations . . . are

  insufficient to establish a prima facie case of personal jurisdiction[.]” Snow v. DirecTV, Inc., 450

  F.3d 1314, 1318 (11th Cir. 2006) (alterations added; citation and footnote call number omitted).

         If a plaintiff pleads sufficient facts to support the exercise of personal jurisdiction, the

  burden shifts to the defendant to make a prima facie showing of the inapplicability of the state’s

  long-arm statute. See Future Tech. Today, Inc. v. OSF Healthcare Sys., 218 F.3d 1247, 1249 (11th

  Cir. 2000) (citation omitted). To the extent the defendant’s proffered evidence does not contradict

  the plaintiff’s jurisdictional allegations, the plaintiff’s allegations must be accepted as true. See

  Posner, 178 F.3d at 1215 (citing Madara, 916 F.2d at 1514). But where the defendant does

  contradict the plaintiff’s allegations, the burden shifts back to the plaintiff, this time requiring the

  plaintiff to prove — not merely allege — jurisdiction by affidavits, testimony, or other documents.

  See id. at 1214–15; Future Tech., 218 F.3d at 1249 (citation omitted).



                                                     4
Case 1:20-cv-24094-CMA Document 65 Entered on FLSD Docket 06/11/2021 Page 5 of 10

                                                       CASE NO. 20-24094-CIV-ALTONAGA/Torres


                                                III. ANALYSIS

          Plaintiff asserts four bases for specific jurisdiction under Florida’s long-arm statute. 2 (See

  SAC ¶¶ 22, 27; Resp. 4). Under Florida’s long-arm statute, a court may exercise specific personal

  jurisdiction over a nonresident defendant who engaged in one of the enumerated acts listed under

  section 48.193(1)(a) so long as the plaintiff’s claims arise from those acts. See Wolf v. Celebrity

  Cruises, Inc., 683 F. App’x 786, 790 (11th Cir. 2017) (citing Carmouche v. Tamborlee Mgmt.,

  Inc., 789 F.3d 1201, 1203–04 (11th Cir. 2015)). The scope of Florida’s long-arm statute is a

  question of Florida law. See Madara, 916 F.2d at 1514. Moreover, “Florida’s long-arm statute is

  to be strictly construed.” Sculptchair, Inc, 94 F.3d at 627 (citation omitted).

          In the Second Amended Complaint, Plaintiff asserts the Court has specific jurisdiction

  over Defendants under two provisions of Florida’s long-arm statute. (See SAC ¶ 22). The cited

  provisions state a nonresident defendant may be subject to the jurisdiction of a court in Florida

  “for any cause of action arising from . . . [o]perating, conducting, engaging in, or carrying on a

  business or business venture in [Florida]” or “[c]ontracting to insure a person, property, or risk

  located within [Florida] at the time of contracting.” Fla. Stat. §§ 48.193(1)(a)(1), (1)(a)(4)

  (alterations added).

          Plaintiff alleges Defendants are registered to do business in Florida; licensed to underwrite

  insurance policies in Florida; and each underwrote, earned, and paid millions of dollars in direct

  premiums and losses in Florida in recent years. (See SAC ¶¶ 24–25). In addition, with respect to

  the R.I. and L.L. exemplar claims, Defendants contracted to insure persons in Florida. (See id. ¶

  22). Although these facts suggest Defendants conduct business in Florida and issue insurance

  policies to Florida residents, Plaintiff fails to allege any facts showing its particular causes of action


  2
   The parties agree there is no basis for general jurisdiction over either Defendant. (See Mot. 10–13; Resp.
  2 n.2; Reply 3 n.1).
                                                      5
Case 1:20-cv-24094-CMA Document 65 Entered on FLSD Docket 06/11/2021 Page 6 of 10

                                                          CASE NO. 20-24094-CIV-ALTONAGA/Torres


  directly “aris[e] from” those Florida-related acts. 3 Fla. Stat. § 48.193(1)(a) (alteration added);

  Mosseri, 736 F.3d at 1355–56 (requiring long-arm statute inquiry to “focus on the direct causal

  relationship between the defendant, the forum, and the litigation”) (cleaned up); Hung Kang Huang

  v. Carnival Corp., No. 1:12-cv-23345, 2013 WL 12333470, at *3 (S.D. Fla. Feb. 14, 2013) (finding

  Florida’s long-arm statute not satisfied where the plaintiff’s cause of action did not arise directly

  from other, tangential contacts defendants had with Florida).

          Indeed, Plaintiff’s claims in this action do not arise from Defendants’ insurance activities

  or contracts in Florida. Rather, its claims arise from Defendants’ alleged failure to reimburse

  Plaintiff’s assignors for conditional payments made to cover accident-related medical expenses of

  Defendants’ insureds. See MSP Recovery Claims Series, LLC v. Nationwide Mut. Ins. Co., No.

  20-21573-Civ, 2021 WL 355133, at *4 (S.D. Fla. Feb. 2, 2021) (finding no personal jurisdiction

  under Florida’s long-arm statute based on insurance companies’ business and contracts with

  insureds in Florida because failure-to-reimburse claims did not directly arise from those contacts).

  Plaintiff’s Second Amended Complaint contains only conclusory allegations that “[a] substantial

  number of the claims thus far identified by Plaintiff arise from Defendants’ conduct within

  [Florida]” and that Defendants “failed to reimburse Plaintiff’s assignors in the State of Florida.”

  (SAC ¶ 22 (alterations added)). Such conclusory statements “are insufficient to establish a prima

  facie case of personal jurisdiction[.]” Snow, 450 F.3d at 1318 (alteration added; citation omitted).




  3
    It is not enough that Plaintiff’s claims may in some way “relate to” Defendants’ business in Florida or
  their insurance contracts with Florida residents. Florida’s long-arm statute expressly requires a plaintiff’s
  claims to “aris[e] from” one or more of the delineated activities. Fla. Stat. § 48.193(1)(a) (alteration added).
  The Supreme Court’s recent decision in Ford Motor Co. v. Montana Eighth Judicial Disttrict Court, 141
  S. Ct. 1017 (2021), which permits the exercise of specific jurisdiction where a cause of action “arises out
  of or relates to” a defendant’s forum contacts, concerns the due process analysis and therefore does not
  apply here.
                                                         6
Case 1:20-cv-24094-CMA Document 65 Entered on FLSD Docket 06/11/2021 Page 7 of 10

                                                         CASE NO. 20-24094-CIV-ALTONAGA/Torres


          Perhaps recognizing these deficiencies, Plaintiff inserts additional facts into its Response,

  explaining its assignors in the R.I. and L.L. exemplar claims are Florida corporations with their

  principal places of business in Florida. (See Resp. 5, 7). Because these facts are not alleged in the

  Second Amended Complaint, however, the Court cannot consider them in evaluating whether

  Plaintiff has met its burden to establish a prima facie case of personal jurisdiction over Defendants.

  See United Techs. Corp., 556 F.3d at 1274 (explaining the plaintiff “bears the initial burden of

  alleging in the complaint sufficient facts to make out a prima facie case of jurisdiction” (emphasis

  added; citations omitted)). Even if the Court could consider these supplemental factual allegations,

  Plaintiff would still fail to establish personal jurisdiction under Florida’s long-arm statute.

          Plaintiff implicitly suggests specific jurisdiction exists over Defendants because (1) its

  claims arise from Defendants’ failure to reimburse its assignors, and (2) Defendants’ failure to

  reimburse its assignors occurred in Florida because its assignors for two of its exemplar claims are

  based in Florida. (See Resp. 4–7). But Plaintiff utterly fails to connect this theory to the provisions

  of the long-arm statute relied on in the Second Amended Complaint. The mere fact that Plaintiff’s

  assignors are located in Florida does not demonstrate Plaintiff’s claims arise out of Defendants’

  business or insurance contracts in Florida under sections 48.193(1)(a)(1) and (1)(a)(4). See MSP

  Recovery Claims, Series LLC v. Arbella Mut. Ins. Co., No. 20-cv-24062, Order [ECF No. 34], at

  *6 (S.D. Fla. Jan. 29, 2021) (noting fact that MA plans, the plaintiff’s assignors, were located in

  Florida is “irrelevant to the inquiry of whether Defendants were engaged in business within

  Florida”). 4 Moreover, a failure to reimburse plainly does not amount to “carrying on” business or

  issuing an insurance policy in Florida, and Plaintiff cites no authority to support such a proposition.



  4
   Likewise, the factual allegations concerning the locations of the insureds’ accidents and the locations
  where medical services were rendered (see, e.g., SAC ¶ 22) are irrelevant to whether Defendants conducted
  business in Florida and do not aid Plaintiff’s conclusory assertion that its claims arise out of such business.
                                                        7
Case 1:20-cv-24094-CMA Document 65 Entered on FLSD Docket 06/11/2021 Page 8 of 10

                                                        CASE NO. 20-24094-CIV-ALTONAGA/Torres


  Accordingly, Plaintiff has failed to satisfy its burden to support a prima facie finding of personal

  jurisdiction under sections 48.193(1)(a)(1) and (1)(a)(4).

          Plaintiff advances two additional bases for specific jurisdiction in its Response. Another

  judge in this District recently rejected both arguments. See Arbella Mut. Ins. Co., No. 20-cv-

  24062, Order, at *7–8.

          First, Plaintiff argues personal jurisdiction exists over Defendants under section

  48.193(1)(a)(2) of Florida’s long-arm statute because “Defendants’ failures to reimburse

  Plaintiff’s Florida-based assignors . . . constitute unlawful acts committed in Florida which caused

  damages to persons and property in this State.”               (Resp. 8 (alteration added)).         Section

  48.193(1)(a)(2) provides for personal jurisdiction where a plaintiff’s claim arises out of the

  “commi[ssion of] a tortious act within [Florida].” Fla. Stat. § 48.193(1)(a)(2) (alterations added).

  Plaintiff’s Second Amended Complaint, however, does not allege Defendants committed a tort in

  Florida. Instead, Plaintiff theorizes that an alleged violation of the Medicare Secondary Payer Act

  (“MSP Act”), 42 U.S.C. § 1395y(b)(3)(A), amounts to a tort within the meaning of Florida’s long-

  arm statute (see Resp. 8), but it “fail[s] to offer any authority describing a claim arising under the

  MSP Act as a tort.” Arbella Mut. Ins. Co., No. 20-cv-24062, Order, at *7 (“Plaintiffs have not

  alleged a tortious act supporting specific personal jurisdiction, as they provide no authority for the

  proposition [that the alleged misconduct] is a tort.” (alteration added; (citing GolTV, Inc. v. Fox

  Sports Latin Am., 277 F. Supp. 3d 1301, 1308 (S.D. Fla. 2017))). 5 Thus, section 48.193(1)(a)(2)

  does not confer personal jurisdiction over Defendants.



  5
    As Defendants point out, the cases cited by Plaintiff to support its supposition that a statutory violation
  constitutes a tortious act under Florida’s long-arm statute refer to specific statutory violations and are
  therefore inapplicable to the Court’s analysis. (See Resp. 8 (citing Keim v. ADF MidAtlantic, LLC, 199 F.
  Supp. 3d 1362, 1367 (S.D. Fla. 2016) (collecting cases to support conclusion that Telephone Consumer
  Protection Act violations are tortious acts); Am. Airlines, Inc. v. Despegar.com USA, Inc., No. 13-22773-
                                                       8
Case 1:20-cv-24094-CMA Document 65 Entered on FLSD Docket 06/11/2021 Page 9 of 10

                                                      CASE NO. 20-24094-CIV-ALTONAGA/Torres


          Plaintiff next argues the Court has jurisdiction over Defendants under section

  48.193(1)(a)(6)(a), which provides personal jurisdiction over a defendant for claims arising from

  an “injury to persons or property within [Florida] arising out of an act or omission by the defendant

  outside this state” if the defendant was engaged in “service activities” in the state. Fla. Stat. §

  48.193(1)(a)(6) (alteration added). Plaintiff contends its Florida-based assignors were injured by

  Defendants’ failures to reimburse them and that Defendants were “engaged in service activities

  within Florida” around the time of injury. (Resp. 7). Nevertheless, Plaintiff cannot rely on this

  provision to establish personal jurisdiction because “[e]conomic losses are insufficient under [this

  subsection], which requires personal injury or physical property damage.” Ardell, Inc. v. Lochiel

  Expeditions, Ltd., No. 15-60907, 2015 WL 13815415, at *3 (S.D. Fla. Aug. 7, 2015) (alterations

  added; citations omitted). Because Plaintiff’s assignors’ alleged injuries — not being reimbursed

  by Defendants — is purely economic, section 48.193(1)(a)(6)(a) is inapplicable.

          Plaintiff has therefore failed to satisfy its initial burden to make a prima facie case of

  personal jurisdiction over Defendants under Florida’s long-arm statute, and the Court need not

  conduct the due process analysis. See Snow, 450 F.3d at 1319 (not reaching due process analysis

  where defendant was not subject to jurisdiction under long-arm statute). Finally, because Plaintiff

  has not made a prima facie case that Defendants are subject to personal jurisdiction for the R.I.

  and L.L. exemplar claims, the Court declines to exercise pendent personal jurisdiction over the

  remaining exemplar, unidentified, and putative class claims.




  Civ, 2014 WL 11880999, at *4 (S.D. Fla. May 14, 2014) (collecting cases to support conclusion that
  trademark infringement claims constitute tortious acts for purposes of Florida’s long-arm statute))).

    Plaintiff also relies on MSP Recovery Claims, Series LLC v. OneBeacon Insurance Group, Ltd., No.
  6:20-cv-553, Order [ECF No. 45], at *11 (M.D. Fla. Jan. 14, 2021), to support its argument the Court has
  personal jurisdiction over Defendants. The Court is unpersuaded by the brief analysis there as it neither
  addresses the “arising from” requirement nor cites authority.
                                                     9
Case 1:20-cv-24094-CMA Document 65 Entered on FLSD Docket 06/11/2021 Page 10 of 10

                                                           CASE NO. 20-24094-CIV-ALTONAGA/Torres


                                                 IV. CONCLUSION

             For the foregoing reasons, it is ORDERED AND ADJUDGED that Defendants, Great

   American Insurance Company and Mid-Continent Casualty Company’s Consolidated Motion to

   Dismiss for Lack of Personal Jurisdiction [ECF No. 61] is GRANTED. Plaintiff’s Second

   Amended Complaint is DISMISSED without prejudice, and the Clerk is directed to close this

   case. 6

             DONE AND ORDERED in Miami, Florida, this 11th day of June, 2021.



                                                                   _________________________________
                                                                   CECILIA M. ALTONAGA
                                                                   UNITED STATES DISTRICT JUDGE
   cc:       counsel of record




   6
     Because the Court permitted Plaintiff to conduct jurisdictional discovery and cure any defective jurisdictional
   allegations appearing in the First Amended Complaint [ECF No. 7] (see Dec. 10, 2020 Order [ECF No. 44]), it will
   not allow Plaintiff to remedy (once more) the inadequate jurisdictional allegations.

                                                          10
